Citation Nr: 1419036	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-02 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than April 17, 1997 for the assignment of a 100 percent evaluation for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from November 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In his January 2011 substantive appeal, the Veteran requested a hearing before the Board via live videoconference.  However, he subsequently withdrew his hearing request in correspondence dated in April 2013.


FINDINGS OF FACT

1.  In a February 2005 decision, the Board granted a 50 percent evaluation for PTSD for the periods from March 14 1994 to August 9, 1994 and from November 1, 1994 to December 2, 1996; denied an evaluation in excess of 50 percent from February 1, 1997 to April 16, 1997; and granted a 100 percent rating for the period beginning April 17, 1997.

2.  The Board's February 2005 decision was carried out in a May 2005 rating decision by the agency of original jurisdiction (AOJ); the Veteran did not appeal.

3.  In September 2007, the Veteran asserted that the effective date for the assignment of a 100 percent evaluation for PTSD should be March 14, 1994.


CONCLUSION OF LAW

To the extent that he is attempting to disturb the finality of the May 2005 rating decision, the Veteran's claim of entitlement to an effective date earlier than April 17, 1997, for the assignment of a 100 percent rating for PTSD, is dismissed.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

A March 2008 letter advised the Veteran of the manner in which VA determines effective dates.  The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, it appears that all known and available records relevant to the issue on appeal are associated with the Veteran's claims file; the Veteran has not contended otherwise.



Analysis

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the veteran's discharge or release from service, the effective date of such award shall be the day following the veteran's release.  38 U.S.C.A. § 5110(b)(1) (West 2002). 

In an August 1998 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating.  The Veteran appealed.  

In March 2002, the RO assigned a 70 percent evaluation from September 1, 2001 and temporary total ratings for periods of hospitalization from August 9, 1994 to November 1, 1994, December 2, 1996 to February , 1997, April 17, 1997 to June 1, 1997, September 16, 1997 to November 1, 1997, July 23, 1999 to September 1, 1999, September 25, 2000 to November 1, 2000, and July 30, 2001 to September 1, 2001.  

In September 2002, the Board denied an initial rating in excess of 30 percent for PTSD for the periods from March 14, 1994 to August 9, 1994, and from November 1, 1994 to December 2, 1996.  It granted an initial rating of 50 percent for the periods from February 1, 1997 to April 17, 1997, June 1, 1997 to September 16, 1997, and November 1, 1997 to July 23, 1999.  Finally, the Board granted an initial rating of 100 percent for the period beginning September 1, 1999.

The Veteran appealed the Board's September 2002 rating decision, and in February 2003, the Court vacated the Board's decision and remanded the matter for readjudication consistent with a joint motion of the parties.  

In a February 2005 decision, the Board granted a 50 percent evaluation for PTSD for the periods from March 14 1994 to August 9, 1994 and from November 1, 1994 to December 2, 1996; denied an evaluation in excess of 50 percent from February 1, 1997 to April 16, 1997; and granted a 100 percent rating for the period beginning April 17, 1997.  The Veteran did not appeal to the Court.

The Board's February 2005 decision was carried out in a May 2005 rating decision by the RO.  The Veteran did not appeal.

In September 2007, the Veteran requested an earlier effective date for the assignment of the 100 percent evaluation for PTSD.  He argued that it should be in March 1994, apparently relating to treatment for PTSD at the Marion, Indiana VA Medical Center.  

The Board finds that the Veteran's claim of entitlement to an effective date earlier than April 17, 1997, for the assignment of a 100 percent rating for his PTSD must be dismissed as a matter of law.  In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held that appellants are prohibited from collaterally attacking a prior final rating decision by filing a freestanding earlier effective date claim.  The Court specifically held that, once a rating decision has become final, as is the case here with the May 2005 rating decision which assigned a 100 percent evaluation for PTSD beginning April 17, 1997, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an RO decision.  The Court reasoned in Rudd that to allow such claims would vitiate the rule of finality.  See Rudd, 20 Vet. App. at 299.  Although there are numerous exceptions to the rule of finality and application of res judicata within the VA adjudication system, a new and distinct claim for an earlier effective date is not one of the recognized statutory exceptions to finality.  See Rudd, 20 Vet. App. at 300; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final decision by the Secretary).  In DiCarlo, the Federal Circuit specifically held that, "Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."  Id. at pp. 55-56 (citations omitted).

In this case, it is undisputed that the May 2005 rating decision, which assigned a 100 percent rating for PTSD effective April 17, 1997, is final because the Veteran did not initiate a timely appeal by a filing a Notice of Disagreement or otherwise disagreeing with this decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Following the issuance of the May 2005 rating decision, the next correspondence concerning the ratings assigned to the Veteran's PTSD was not received until September 2007, more than two years later.  

The Veteran essentially seeks revision of the prior final rating decision in May 2005 by means of a claim for an effective date earlier than April 17, 1997, for the assignment of a 100 percent evaluation for PTSD.  He has asserted essentially that the VA erred in failing to consider treatment records from the Marion VA Medical Center.  While the Board expresses no opinion on the eventual success of a motion for revision of a prior final decision on the basis of clear and unmistakable error (CUE), the proper way to assert error in a final decision would be through an allegation brought to the Board that its February 2005 decision contained CUE, or to the RO that the May 2005 rating decision which assigned the 100 percent evaluation for PTSD from April 17, 1997 contained CUE.  38 U.S.C. § 5109A; see Moody v. Principi, 360 F.3d 1306, 1309 (Fed.Cir.2004).  The Veteran is advised in this regard that a mere disagreement with how the facts were weighed in a prior final rating decision does not rise to the level of a valid CUE claim.  See, for example, Luallen v. Brown, 8 Vet. App. 92, 96 (1995), and Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

The Board cannot adjudicate the Veteran's earlier effective date claim to the extent that it attempts to reopen a prior final rating decision, including on the basis of CUE, without violating the Court's express prohibition against freestanding earlier effective date claims found in Rudd.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Therefore, there is no legal entitlement to an effective date earlier than April 17, 1997 for the assignment of a 100 percent rating for PTSD, and the appeal must be dismissed.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (When the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).


ORDER

The claim for an effective date earlier than April 17, 1997 for the assignment of a 100 percent evaluation for PTSD is dismissed.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


